Citation Nr: 0501587	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  94-38 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than February 24, 
1988, for the assignment of a 40 percent evaluation for right 
footdrop, secondary to injury with pes cavus, hallux valgus, 
and hammertoes.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May to November 1974, 
from April 1975 to January 1977 and from August 1977 to April 
1980.  

By rating action in July 1986, the RO granted an increased 
rating to 20 percent for injury to the right foot with pes 
cavus, effective from May 27, 1986.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

In October 1989, the RO implemented an August 1989 hearing 
officer's decision which, in part, granted an increased 
rating to 40 percent for right footdrop, secondary to injury 
with pes cavus, effective from October 26, 1988.  By rating 
action in December 1989, the effective date was revised to 
February 24, 1988.  

In December 1999, the Board promulgated a decision which, in 
part, denied an effective date earlier than February 24, 
1988, for the assignment of a 40 percent evaluation for the 
veteran's right foot disability, and he appealed to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In September 2000, the Court 
granted a joint motion to vacate and remand in the entirety, 
the December 1999 Board decision concerning this issue.  In 
February 2001, the Board remanded the matter to the RO for 
additional development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not appeal a July 1986 rating decision 
that assigned a 20 percent evaluation for his right foot 
disability.  

3.  A claim for an increased rating for the veteran's right 
foot disability was received in October 1987.  

4.  The earliest evidence of right footdrop, which is the 
basis for the 40 percent evaluation, is a February 24, 1988 
VA progress note.  


CONCLUSION OF LAW

An effective date earlier than February 24, 1988 for the 
assignment of an increased rating to 40 percent for right 
footdrop, secondary to injury with pes cavus, hallux valgus, 
and hammertoes is not warranted.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.1(p), (r), 3.159, 3.400(o), 4.63 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  

The Board concludes that information and discussions as 
contained in the October and December 1989 rating decisions, 
the April 1993 statement of the case; the April 1996, August 
1997, and May 2004 supplemental statements of the case, the 
February 2001 Board remand, and in numerous letters sent to 
the veteran, most recently in January 2003, have provided him 
with sufficient information regarding the applicable 
regulations.  These documents notified him why this evidence 
was insufficient to award the benefits sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Additionally, the veteran testified at a personal hearing at 
the RO in March 1989, July 1993, and February 1996, and 
before a member of the Board in Washington, DC in March 1998.  
In September 2004, the veteran was informed by letter sent to 
his last known address, that the Board member who conducted 
the March 1998 hearing was no longer at the Board, and was 
afforded opportunity to testify before another member of the 
Board, but did not respond to the invitation.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under the facts of this case, the Board finds that the record 
has been fully developed, and that it is difficult to discern 
what further guidance VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  There is no indication that there is 
additional evidence to obtain; there is no additional notice 
that should be provided; and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  The Board concludes 
that any such error is harmless, and does not prohibit review 
of the issue for an earlier effective date.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background

By rating action in July 1986, the RO granted an increased 
rating to 20 percent for right foot injury with pes cavus, 
effective from May 27, 1986.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

A claim, in part, for an increased rating for the right foot 
disability was received in October 1987.  

At a hearing in March 1989, the veteran asserted that a VA 
medical report dated February 24, 1988 clearly showed 
additional disability of right footdrop.  (Transcript, 
hereinafter T, page 19).  

In October 1989, the RO implemented an August 1989 hearing 
officer's decision which, in part, granted an increased 
rating to 40 percent for right footdrop, secondary to injury 
with pes cavus, effective from October 26, 1988.  

Additional VA medical records associated with the claims file 
in November 1989 showed that the veteran was seen on February 
24, 1988 and requested a foot brace and cane for his right 
foot disability.  On examination, the right ankle was 
unstable with right foot drop and numbness in the foot.  The 
diagnoses include right foot drop.  

By rating action in December 1989, the RO revised the 
effective date for the right foot disability to February 24, 
1989, the date of the VA medical record.  

At the direction of the February 2001 Board remand, the 
veteran was scheduled for a VA examination to determine, if 
feasible, at what point in time prior to February 24, 1988, 
was there no effective function of the right foot remaining 
other than that which would be equally well served by an 
amputation with use of a prosthetic appliance due to right 
footdrop.  

At a hearing in July 1993, the veteran testified that his 
footdrop did not occur until 1988.  (T p.13).  
An October 2003 VA examination report noted that the veteran 
and his wife were present for an examination, but because of 
his bad memory, impaired speech, and inability to ambulate, 
an examination could not be performed.  The examiner 
indicated that he reviewed the entire claims file (five 
volumes) and included a detailed description of all pertinent 
treatment records relating to the right foot disability.  The 
examiner indicated that after he was unable to find any 
documentation showing that the veteran lost the use of his 
right leg prior to February 24, 1988 and that the veteran was 
working in July of 1987.  Therefore, he could not have had 
loss of use prior to then.  He opined that while the date of 
loss of use could have been a few weeks prior to being seen 
by VA in February 1988, the most accurate date that could be 
ascertained from the records to describe the time at which he 
lost use of the right leg or the right leg became the 
equivalent of an amputation was February 24, 1988.  

Effective Dates - In General

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

Increases:  
(1)  Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later.  A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection.  

(2)  Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim. 
38 C.F.R. § 3.400(o).  

A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2004).  

Analysis

As indicated above, the effective date provisions for awards 
of increased disability compensation include a general rule 
that an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Under the general rule provided by the law, 
an effective date for an increased rating may be assigned 
later than the date of receipt of claim - if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed-but never earlier than the date of 
claim.  

The law provides one exception to this general rule governing 
claims.  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
factually ascertainable that the increase occurred as long as 
the claim for the increased disability rating was received 
within a year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
at 521.  

In this case, the RO assigned an increased rating to 20 
percent for the right foot disability under diagnostic code 
5278, effective from May 27, 1986, by rating action in July 
1986.  The veteran and his representative were notified of 
this decision and did not appeal.  

A claim for an increased rating was received in October 1987.  
Thereafter, a VA medical record, dated in February 1988, 
showed increased disability involving right footdrop.  In 
March 1989, a hearing office found that the veteran's 
footdrop could not be disassociated from the right foot 
injury, and that the findings satisfied the criteria for a 
higher rating of 40 percent under DC 5167 for loss of use of 
the foot.  Thereafter, the RO assigned an effective date for 
the increased rating of February 24, 1988, the date it was 
factually ascertainable that entitlement arose.  

The Court has held that ". . . evidence in a claimant's file 
which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); see also Scott v. Brown, 7 Vet. App. 184, 188 
(1994).  Therefore, the Board must examine all the relevant 
evidence of record to see whether it is "ascertainable" 
that a rating in excess of 40 percent was warranted within a 
year prior to receipt of claim for an increase in October 
1987.  

In this regard, the claims file was reviewed by a VA 
specialist in October 2004 for the specific purpose of 
determining whether there was no effective function of the 
veteran's right foot other than that which would be equally 
well served by an amputation with use of a prosthetic 
appliance prior to February 24, 1988.  The examiner 
interviewed the veteran and his wife, but due to his poor 
memory and impaired speech, no useful information could be 
obtained.  After reviewing the hundreds of pages of documents 
in the claims file and providing a detailed description of 
all pertinent records, the examiner concluded that the most 
accurate date that the veteran effectively lost function of 
the right foot was February 24, 1988, the date of the VA 
treatment record.  

In this case, the RO assigned an effective date of February 
24, 1988, the date entitlement arose, which is the earliest 
date allowable under the applicable criteria.  38 C.F.R. 
§ 3.400(o)(1).  Under these circumstances, the Board finds 
that the record presents no basis for an award of a 40 
percent disability rating prior to February 24, 1988.  

Absent assertions of clear and unmistakable error in a prior 
rating decision, there is no basis upon which the Board may 
assign an effective date earlier than February 24, 1988 for 
the right foot disability.  


ORDER

An effective date earlier than February 24, 1988 for the 
assignment of an increased rating to 40 percent for right 
footdrop, secondary to injury with pes cavus, hallux valgus, 
and hammertoes is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


